                                      Case 2:19-cv-02214-APG-BNW Document 8 Filed 02/13/20 Page 1 of 2



                        1        MONTGOMERY PAEK, ESQ., Bar # 10176
                                 AMY L. THOMPSON., Bar # 11907
                        2        LITTLER MENDELSON, P.C.
                                 3960 Howard Hughes Parkway
                        3        Suite 300
                                 Las Vegas, NV 89169-5937
                        4        Telephone:   702.862.8800
                                 Fax No.:     702.862.8811
                        5        Email: mpaek@littler.com
                                 Email: athompson@littler.com
                        6
                                 Attorneys for Defendants
                        7        AMERIPRISE FINANCIAL, INC. and
                                 AMERIPRISE FINANCIAL SERVICES, INC.
                        8        n/k/a AMERIPRISE FINANCIAL SERVICES, LLC

                        9                                       UNITED STATES DISTRICT COURT

                     10                                               DISTRICT OF NEVADA

                     11

                     12         JASMINE A. EASLEY, individually,

                     13                            Plaintiff,                    Case No. 2:19-cv-02214-APG-BNW

                     14         vs.                                              STIPULATION FOR EXTENSION OF
                                                                                 TIME TO RESPOND TO COMPLAINT
                     15         AMERIPRISE FINANCIAL, INC., a
                                Delaware Corporation; and AMERIPRISE             (FIRST REQUEST)
                     16         FINANCIAL SERVICES, INC., a
                                Delaware Corporation,
                     17
                                                   Defendants.
                     18

                     19
                                         Pursuant to LR 6-1 and LR II 7-1, Plaintiff, JASMINE A. EASLEY, and Defendants,
                     20
                                AMERIPRISE FINANCIAL, INC. and AMERIPRISE FINANCIAL SERVICES, INC., through
                     21
                                their respective attorneys of record, hereby stipulate and agree that Defendants have an additional
                     22
                                twenty one (21) days to answer or otherwise respond to Plaintiff’s Complaint. Defendants were
                     23
                                served with a copy of the Summons and Complaint on January 30, 2020. Defendants’ responses are
                     24
                                currently due on February 20, 2020. Good cause exists to grant this extension because Defendants
                     25
                                require the additional time to investigate and prepare their responses to the Complaint. Moreover,
                     26
                                counsel for Plaintiff and Defendants are meeting and conferring as to a potential stipulation related
                     27
                                to the parties and claims in the case and believe it is in the interest of judicial economy to continue
                     28
LITTLE R MEND ELSO N, P .C .
        ATTORNEYS AT LAW
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                    Case 2:19-cv-02214-APG-BNW Document 8 Filed 02/13/20 Page 2 of 2



                        1       those discussions prior to Defendants responding to the Complaint.

                        2                If the requested extension is granted, Defendants will file their responses on or before March

                        3       12, 2020. This is the first request for an extension made by the parties and the parties make this

                        4       request in good faith and not for the purpose of delay.

                        5                IT IS SO STIPULATED.

                        6       Dated: February 13, 2020                          Dated: February 13, 2020
                        7       Respectfully submitted,                           Respectfully submitted,
                        8
                                /s/ Andre M. Lagomarsino                          /s/ Amy L. Thompson
                        9       ANDRE M. LAGOMARSINO, ESQ.                        MONTGOMERY PAEK, ESQ.
                                LAGOMARSINO LAW                                   AMY L. THOMPSON, ESQ.
                     10                                                           LITTLER MENDELSON, P.C.
                     11         Attorney for Plaintiff                            Attorneys for Defendant
                                JASMINE A. EASLEY                                 AMERIPRISE FINANCIAL, INC. and
                     12                                                           AMERIPRISE FINANCIAL SERVICES, INC.
                     13
                                  IT IS SO ORDERED
                     14
                                     IT ISFebruary
                                  DATED:           14, 2020
                                           SO ORDERED.
                     15
                                        DATED: This ____ day of _______________, 2020.
                     16

                     17                                                     ___________________________________
                                  __________________________________________________
                                                               THE HONORABLE U.S. MAGISTRATE
                     18
                                  BRENDA WEKSLER               JUDGE BRENDA N. WEKSLER
                     19           UNITED STATES MAGISTRATE JUDGE
                     20

                     21

                     22         4851-0676-4980.1 057419.1005


                     23

                     24

                     25

                     26

                     27

                     28
LITTLE R MEND ELSO N, P .C .                                                     2.
        ATTORNEYS AT LAW
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
